            Case 1:17-cv-00189-TSC Document 58 Filed 02/16/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 Jeffrey Stein,
 Plaintiff

 v.                                                   Civil Action No.: 1:17-cv-00189 (TSC)

 Central Intelligence Agency, et al.
 Defendants


                                     JOINT STATUS REPORT

         Pursuant to the Court’s June 11, 2020 Order, see ECF No. 49, Plaintiff and Defendants

(together, “the parties”) have conferred and offer the following updates on the status of the

above-captioned Freedom of Information Act (“FOIA”) case:

      1. As indicated in the parties’ previous joint status report, the Department of Education

         (“Education”) has completed its review of the potentially responsive records that it located

         in its search, and it has produced to Plaintiff material that it determined was responsive,

         non-exempt, and subject to FOIA. See ECF No. 55. As the parties previously noted, see

         id., Education made a referral of potentially responsive material to another agency for

         review.

      2. It is anticipated that Education’s referral will be completed shortly, and all responsive, non-

         exempt material subject to FOIA contained within the referral will be produced to Plaintiff

         on or before February 19, 2021.

      3. The parties continue to discuss what issues (if any) remain in the case, along with

         appropriate next steps.

      4. Pursuant to the Court’s June 11 Order, which instructed the parties to file a joint status
         Case 1:17-cv-00189-TSC Document 58 Filed 02/16/21 Page 2 of 2




       report every 30 days, the parties will file another joint status report by March 18, 2021. To

       the extent the report contains a proposed production or briefing schedule, the report will be

       accompanied by a proposed order.




                                                     Respectfully Submitted,

                                                     BRIAN M. BOYNTON
/s/ Kelly B. McClanahan                              Acting Assistant Attorney General
Kelly B. McClanahan, Esq.
D.C. Bar #984704                                     MARCIA BERMAN
National Security Counselors                         Assistant Branch Director
4702 Levada Terrace
Rockville, MD 20853                                   /s/ Daniel D. Mauler
301-728-5908                                         DANIEL D. MAULER
240-681-2189 FAX                                     D.D.C. Bar No. 977757
Kel@NationalSecurityLaw.org                          Trial Attorney
                                                     United States Department of Justice
Counsel for Plaintiff                                Civil Division - Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20005
                                                     Telephone: (202) 616-0773
                                                     FAX: (202) 616-8470
                                                     dan.mauler@usdoj.gov

                                                     Counsel for Defendants
